Exhibit AeroGrow Launches International Expansion into South Korea · Agreement reached with Korea Fujifilm for multichannel TV and retail launch · Opening order for 5,000 AeroGardens plus seed kits Boulder, CO - February 20, 2008 - AeroGrow International, Inc. (NASDAQ:AERO - News) ("AeroGrow" or the "Company"), makers of the AeroGarden® line of indoor gardening products, announced that it has entered into an agreement with Korea Fujifilm Co., Ltd. ("KFF"), headquartered in Seoul, South Korea, granting KFF exclusive rights to market and distribute the current AeroGarden product line in South Korea. KFF plans to launch the AeroGarden line through television home shopping and a variety of retail outlets, as well as launching web marketing and public relations initiatives. Korea Fujifilm Co., Ltd. was established in April 1975 and joined the Lotte Group, a $36 billion dollar consumer products and construction conglomerate, in 1980. KFF has retail distribution throughout South Korea in the consumer products industry, including established relationships with South Korea's growing home television shopping channels. KFF's sales exceeded $178 million dollars in 2005.
